1 Reported in 207 N.W. 740.
This is an action to recover upon a contract of the character involved in Stern v. Mayer, supra, page 346. A verdict was rendered for defendant and plaintiff appealed from an order denying its alternative motion for judgment non obstante or a new trial. We will not consider the questions presented in the briefs on this appeal, but we recognize that the insufficiency of a complaint, with certain exceptions not here applicable, may be raised at any time. Dun. Dig. §§ 7681 and 7732.
Upon authority of Stern v. Mayer, supra, the complaint in this action fails to state facts sufficient to constitute a cause of action and for that reason the order of the trial court is affirmed.
Affirmed.